          Case 1:21-mj-00328-BPB Document 10 Filed 03/16/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,


vs.                                                            21-MJ-328


ERIC LEE GARCIA,
                Defendant


                      MOTION FOR COMPETENCY EVALUATION


       COMES NOW the Defendant, by and through counsel, pursuant to 18 U.S. Code § 4241,

and Drop v. Missouri, 420 U.S. 162 (1975) and moves the Court for an evaluation to determine if the

Defendant is competent to stand trial and as grounds states:

       1. The motion is based on a good faith belief that the Defendant may not be competent to

           stand trial and hereby states that this motion is not being filed for the purposes of delay.

       2. Defendant’s attorney states without violating attorney-client privilege and based upon

           facts and observations about the Defendant:

           a. Counsel has reason to believe that the Defendant has been formally diagnosed with a

               severe form of intellectual disability.

           b. The Defendant has the mindset and cognitive abilities of a five (5) year old child.

           c. Defendant has no concept of what is occurring, or the magnitude of the allegations

               brought forward against him.

           d. The Defendant cannot effectively consult with Counsel and assist in preparing his

               defense.
          Case 1:21-mj-00328-BPB Document 10 Filed 03/16/21 Page 2 of 2



       3. Pursuant to 18 U.S. Code § 4241 and Fed. R. Crim. P. 12.2 (c)(1)(a) the Defendant

           moves the Court for an order that the Defendant’s competency be professionally

           evaluated by a psychologist, psychiatrist or other qualified professional.

       4. The United States has been contacted and does not oppose this motion.

       5. The United States and Defendant agree to a competency evaluation conducted by Julie

           Brovko, PhD.

       6. The Defendant is indigent.

       WHEREFORE, Defendant prays that the Court issue an order for an evaluation or to send

       the Defendant to a BOP Medical Center to determine his competency to stand trial and

       assist in the defense.



                                                       Respectfully Submitted,
                                                       ADVOCATE LAW CENTER, P.A.


                                                        /s/ Lucas B. Babycos
                                                        Lucas B. Babycos
                                                        821 Ford Drive
                                                        Gallup, NM 87301
                                                        (505) 722-2055
                                                        Attorney for Defendant



I HEREBY CERTIFY that on the 15th day of March 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing, and that a true and
correct copy were sent via Electronical Mail to: caseview.ECF@usdoj.gov
